Title: To Benjamin Franklin from John Torris, 15 January 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 15th. Jany. 1780.
I have Sent to Mr. Coffyn the Particulars of the first fine Success of the Black Prince & Princess, which He has handed to your Excellency. They made both, 6. Ransoms for £2997. St. & 9. Prises, three of which, are Safe arrived in Morlaix, Brest, & Cherbourg; and as the Channall was found pretty Clear, we have good expectations to hear Tomorrow that the 6. wanting are also Safe in France, & they are Valuable.
I have the Honnour to Inform your Excellency, that I have Purchased this Day, for our Brave Capt. Luke Ryan, the Fine Large Cutter Lately Commanded by Capt. Royer. She is of 150. Tuns, & mounts 18. Six Pounders, with 20. Swivels. I Shall put on board 100. Stout Americans, Irish, & Strangers, the most of which are allready listed with Mr. Ryan. We shall give her Name The Fear not— I Petition your Excellency to grant me forthwith, favour of Capt. Ryan, an American Commission for this Cutter, as She will be ready the Latter part of this month. I forward this to Mr. Coffyn for to Join his Sollicitations to ours. The Bravery of Capt. Luke Ryan, Our deeds & Success, are our further advocates, & we do flatter ourselves, that your Excellency will grant Instantly this Commission with much Pleasure.

I have the Honnour to be with all gratitude & respect Honnd. Sir Your most obedient & oblidged most Humble Servant
J. Torris



The Black Prince has Landed
48.
Prisoners at Lorient


The Black Princess Do—
18.
Do. at Morlaix


at the Disposall of your Excellency...
66.
Prisonners


His Excellency Benj. Franklin at Passy.

 Endorsed: Torris Jany 15. 80
Notation: Mr: Torris Jany 15. 1780—
